Citation Nr: 1825756	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a neck disability. 

2. Entitlement to service connection for a bilateral knee disability.  

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a respiratory disability, to include allergies and asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1988 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2017, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The Board has re-characterized the issue of entitlement to service connection for allergies and asthma to more broadly encompass entitlement to service connection for a respiratory condition, to include allergies and asthma. The law provides that VA must broadly consider claims and when a Veteran asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he received a medical waiver due to a diagnosed asthma condition when he entered the U.S. Merchant Marine after discharge from active service with the U.S. Navy. In addition, the Veteran contends he sustained a knee injury in service, and that he experiences joint pain in his knees and neck and ringing in his ears. The Veteran's report is competent evidence, and therefore additional development of the claims is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's personnel and medical treatment records from the U.S. Merchant Marine, including medical records pertaining to a medical waiver issued by the Department of Homeland Security, U.S. Coast Guard (credentialing). See "Hearing Transcript," received November 29, 2017.

2. Request the Veteran provide any service treatment records he possesses or identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

Also, request that the Veteran provide the records or, if known, the current whereabouts of records generated by the medical practice of Vincent Rono, M.D., reported by the Veteran to have provided medical care upon the Veteran's discharge from active service. 

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. Schedule the Veteran for an appropriate VA examination, consistent with VA rating protocols, to determine the nature and etiology of his claimed disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Does the Veteran have current neck, bilateral knee, bilateral hearing impairment, and/or respiratory diagnoses? 
 
b) Were any of the Veteran's current diagnoses incurred in service or caused by an in-service injury, event or illness?

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The July 1988 entrance report of medical history indicated the Veteran was treated for tuberculosis at age six, and had a tonsillectomy at age 12. See "STR - Medical," received September 8, 2014, page 19 of 89.
	
* In September 1988 the Veteran was assessed with an upper respiratory infection after 3 weeks of symptoms. See "STR - Medical," received September 8, 2014, page 41 of 43.  

* In November 1988, the Veteran underwent a respiratory examination. See "STR - Medical," received September 8, 2014, page 58 of 89.

* In February 1993 the Veteran reported a 5-day history of respiratory symptoms. See "STR - Medical," received September 8, 2014, page 9 of 43.

* Service treatment records (STRs) indicate the Veteran was provided isoniazid (INH) therapy for his tuberculosis. In July 1993, the Veteran reported a persistent cough at his INH follow-up examination. See "STR - Medical," received September 8, 2014, page 75 of 89.

* STRs indicate the Veteran was provided a respirator when handling paints and paint thinners. See "STR - Medical," received September 8, 2014, pages 56 and 83 of 89. 

* The January 1994 report of medical history at separation indicated the Veteran denied sinusitis, hay fever, asthma, shortness of breath, and chronic cough. See "STR - Medical," received September 8, 2014, page 7 of 89. 

* The January 1994 report of medical examination at separation indicated normal sinus, spinal, and musculoskeletal evaluations, with an 8 inch scar on the Veteran's left knee. See "STR - Medical," received September 8, 2014, page 4 of 89. 

* Private treatment records indicate the Veteran was diagnosed with asthma in 2000. See "Medical Treatment Record - Non-Government Facility," received April 23, 2012, page 34 of 50.

* The Veteran was found "fit for duty" after his asthma was assessed mild, intermittent, and well-controlled. See "Medical Treatment Record - Non-Government Facility," received April 23, 2012, pages 21-22 of 50.

* At the November 2017 Board hearing, the Veteran indicated he sustained a knee injury which required one year of rehabilitation. See "Hearing Transcript," received November 29, 2017.

* In March 2018, the Veteran's treating physician opined the Veteran's diagnosed asthma was caused by exposure to military chemicals. See "Medical Treatment Record - Non-Government Facility," received March 15, 2018, page 2 of 2. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




